Citation Nr: 1139466	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy and prostatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a liver disorder, to include fatty liver, due to herbicide exposure.

4.  Entitlement to service connection for shingles/herpes zoster due to posttraumatic stress disorder.

5.  Entitlement to service connection for soft tissue sarcoma due to herbicide exposure.

6.  Whether the Veteran submitted a timely substantive appeal in connection with the November 2006 rating decision, which awarded service connection for posttraumatic stress disorder and assigned a 10 percent evaluation, effective July 17, 2006.

7.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

8.  Entitlement to service connection for erectile dysfunction/impotence, to include as being secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011, the Veteran and his brother provided testimony at video conference before the undersigned Veterans Law Judge.  A transcript has been associated with the claims file.

The Veteran had perfected an appeal in connection with claims for entitlement to service connection for bilateral hearing loss and tinnitus.  In an April 2011 rating decision, the RO awarded service connection for bilateral hearing loss and tinnitus.  Thus, those issues are no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).  

The issues of entitlement to (1) an initial evaluation in excess of 50 percent for posttraumatic stress disorder and (2) service connection for erectile dysfunction/impotence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 31, 2011, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw the issues of entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy and prostatitis; hypertension; a liver disorder, to include fatty liver, due to herbicide exposure; shingles/herpes zoster due to posttraumatic stress disorder; and soft tissue sarcoma due to herbicide exposure from the appeal.

2.  In the October 25, 2007, statement of the case, the RO informed the Veteran he must file his appeal within 60 days from the date of the letter or within one year of the issuance of the rating decision appealed.  It also informed him that if he needed more time to file his appeal, he should request more time before the time limit for filing the appeal.

3.  On November 26, 2007, the Veteran submitted a statement informing the RO that he had additional information or evidence to submit to substantiate his claim and requested the RO wait at least 60 days to decide his claim.  Such request was received within both the one-year period of the rating decision being appealed and the 60-day period from the issuance of the statement of the case, and, resolving all reasonable doubt will be deemed a request for an extension of time to submit the substantive appeal, as the Veteran was hospitalized at a VA facility for posttraumatic stress disorder at that time.

4.  The VA Form 9, Appeal to the Board, was received on January 7, 2008, which was prior to the expiration of the 60-day extension requested by the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for service connection for a prostate disorder, to include benign prostatic hypertrophy and prostatitis; hypertension; a liver disorder, to include fatty liver, due to herbicide exposure; shingles/herpes zoster due to posttraumatic stress disorder; and soft tissue sarcoma due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The Veteran submitted a timely substantive appeal in connection with the November 27, 2006, RO rating determination awarding service connection for posttraumatic stress disorder and assigning a 10 percent evaluation.  Accordingly, the request for review on appeal of that issue is granted.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 20.302(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any issue on appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant at the August 2011 video conference hearing before the undersigned expressed an intent to withdraw the issues of entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy and prostatitis; hypertension; a liver disorder, to include fatty liver, due to herbicide exposure; shingles/herpes zoster due to posttraumatic stress disorder; and soft tissue sarcoma due to herbicide exposure.  See transcript on page 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration in connection with those issues.  

Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy and prostatitis; hypertension; a liver disorder, to include fatty liver, due to herbicide exposure; shingles/herpes zoster due to posttraumatic stress disorder; and soft tissue sarcoma due to herbicide exposure, and these issues are dismissed.

II.  Timeliness

The threshold question is whether the Veteran filed a timely substantive appeal following the November 27, 2006, rating decision, which awarded service connection for posttraumatic stress disorder and assigned a 10 percent evaluation, effective July 17, 2006.  The Veteran claims that his substantive appeal should be considered to be timely because he was hospitalized at VA for the service-connected posttraumatic stress disorder from late October 2007 until mid December 2007 and that he submitted his substantive appeal soon after his discharge from the six weeks of hospitalization.
 
VA imposes duties on a claimant seeking VA compensation.  If the claimant disagrees or is dissatisfied with a determination by the agency of original jurisdiction, the claimant has a duty to express disagreement with a decision of the VA by filing a notice of disagreement and to timely perfect the appeal by filing a substantive appeal following the issuance of a statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b) (2011).  As to the first step of initiating appellate review, the claimant is to submit a notice of disagreement within one year from the date that the agency mails notice of the determination to the claimant.  See 38 C.F.R. § 20.302(a).  After the preparation and mailing of the statement of the case, the claimant then has the burden to submit a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).
 
The law provides:
 
Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in this section.
 
Except in the case of simultaneously contested claims, notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination. . . . 
 
The claimant will be afforded a period of sixty days from the date of the statement of the case is mailed to file the formal appeal.  This may be extended for a reasonable period on request for good cause shown. . .  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals.
 
38 U.S.C.A. § 7105 (West 2002); see also 38 C.F.R. § 20.302(b).
 
For background purposes, a November 27, 2006, rating decision awarded service connection for posttraumatic stress disorder and assigned a 10 percent evaluation, effective July 17, 2006.  The Veteran was notified of the decision in a November 30, 2006, letter.  On December 18, 2006, the Veteran submitted a notice of disagreement as to the evaluation assigned.  In an October 2007 rating decision, the RO granted a 50 percent evaluation for posttraumatic stress disorder, effective July 17, 2006.  On October 25, 2007, the RO issued a statement of the case as to the Veteran's request for a higher initial evaluation for posttraumatic stress disorder and informed him that he had either 60 days from the date of the letter or one year from the date of the notification of the appealed decision to perfect his appeal.  The RO noted that if he needed more time to file his appeal, he could request more time before the time limit for filing the appeal expired.  

On October 31, 2007, the Veteran entered a six-week intensive posttraumatic stress disorder treatment program at a VA facility.

On November 26, 2007, the Veteran submitted a "VCAA Notice Response," wherein he informed VA he had more information or evidence to give to VA to substantiate his claim and asked that VA wait at least 60 days before deciding his claim to give him a chance to submit the information or evidence.

On December 19, 2007, the Veteran was discharged from the six-week hospitalization program.

On January 7, 2008, VA received a VA Form 9, Appeal to the Board, from the Veteran, indicating he wanted an increased rating for posttraumatic stress disorder.

The Board has carefully reviewed the evidence of record and finds that the Veteran submitted a timely substantive appeal in connection with the claim for a higher initial evaluation for posttraumatic stress disorder.  The reasons follow.

As noted above, the substantive appeal must be submitted either within one year of the notification of the rating decision appealed or within 60 days of the issuance of the statement of the case, whichever is the later date.  See 38 C.F.R. § 20.302(b).  In this case, the one-year period for this claim expired on November 30, 2007, and the 60-day period expired on December 24, 2007.  Prior to the expiration of both periods, on November 26, 2007, the Veteran submitted a document to VA indicating he had more information or evidence to substantiate his claim.  While it appears that the Veteran was submitting a document that was attached to the VCAA letter sent in connection with his claim for service connection for impotency, compare page 7 of the September 2007 VCAA letter (resent in October 2007) with the November 2007 submission (both are identical and show "Page 7" at the top left-hand corner), the Board will resolve reasonable doubt in favor of the Veteran and determine that it was a timely request for an extension of time to submit the substantive appeal in connection with his posttraumatic stress disorder claim.  

Between the time of the November 2006 rating decision and the November 2007 submission, the Veteran had made it clear that he was pursuing a claim for increase for posttraumatic stress disorder.  For example, the Veteran submitted a notice of disagreement in December 2006, expressly stating he disagreed with the 10 percent evaluation assigned.  In July 2007, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, wherein he reiterated he was appealing his claim involving posttraumatic stress disorder.  The Veteran underwent a VA examination in September 2007, where he reported he was going into the posttraumatic stress disorder program beginning October 31, 2007, because of his increased posttraumatic stress disorder symptoms.  The statements made by the Veteran show an intent on his part to pursue a claim for increase for posttraumatic stress disorder.

On top of this, the Veteran was hospitalized at VA for posttraumatic stress disorder six days after VA issued the statement of the case.  Thus, of those 60 days wherein a substantive appeal needed to be received, the Veteran was hospitalized for the service-connected disability for which he was seeking a higher evaluation, for 45 days, which is 75 percent of that time period.  The Veteran dated his substantive appeal less than 10 days after he was discharged from the hospital.  It was not as though the Veteran did not quickly complete his appeal after his hospital discharge.

Again, within both the one-year period from the rating decision appealed and the 60-day period from issuance of the statement of the case, the Veteran submitted a statement, wherein he informed VA that he had additional information or evidence to submit and asked that the RO to wait at least 60 days before deciding his claim.  While he was not specific as to what information or evidence he wanted to submit, the Board is going to resolve all reasonable doubt in favor of the Veteran and find that it included information or evidence pertaining to his claim for increase for posttraumatic stress disorder, which constituted a timely request to extend the time to submit his substantive appeal.  The Board also finds that good cause for an extension of time was shown, as the Veteran was in the process of a six-week inpatient hospitalization program for posttraumatic stress disorder.

Thus, because the Board has determined that the Veteran submitted a timely substantive appeal, the petition for appellate review as to the claim for entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder is granted.


ORDER

The appeal of the issues of entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy and prostatitis; hypertension; a liver disorder, to include fatty liver, due to herbicide exposure; shingles/herpes zoster due to posttraumatic stress disorder; and soft tissue sarcoma due to herbicide exposure is dismissed.

The petition for appellate review of the November 2006 rating decision, which awarded service connection for posttraumatic stress disorder and assigned a 10 percent evaluation (which was later increased to 50 percent) for posttraumatic stress disorder, is granted.


REMAND

Because the Board finds that the Veteran submitted a timely substantive appeal in connection with the November 2006 rating decision that awarded service connection for posttraumatic stress disorder and assigned a 10 percent evaluation, it must remand the claim for due process.  Specifically, in the substantive appeal that the RO considered was untimely, the Veteran indicated he wanted to have a hearing both before the RO and the Board.  See VA Form 9, Appeal to the Board, received in January 2008.  Thus, hearings must be scheduled, as the Veteran has not withdrawn his hearing requests.  

As to the claim for service connection for erectile dysfunction/impotence, the Board finds that additional development is warranted.  When the Veteran was provided with a VA examination in September 2009, the examiner was asked only if erectile dysfunction was a complication of diabetes mellitus (a disability for which the Veteran is service connected) or worsened by diabetes mellitus.  The examiner was not asked about other potential causes for erectile dysfunction.  For example, at the August 2011 hearing, the Veteran testified he thought that posttraumatic stress disorder or medication he is taking for posttraumatic stress disorder may have caused his erectile dysfunction.  Because these two causes would involve a service-connected disability, the Board finds that it must attempt to determine whether a service-connected disability has caused or aggravated erectile dysfunction/impotency.

Lastly, because the claims are being returned for additional development, copies of any available VA, private, and other federal medical treatment records, to include those subsequent to April 2010, should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  In a letter to the Veteran, ask him if he is or was in receipt of Social Security Administration disability benefits or if he applied for such benefits in the past.  If he informs VA that he is (or was) in receipt of such benefits, obtain copies of the decision and the medical records upon which the decision was based.

2.  Obtain VA treatment records from April 2010 to the present and associate them with the record and any other relevant, outstanding records identified by the Veteran.

3.  After the above development is complete, schedule the Veteran for a VA examination (which can be scheduled prior to any hearing) to determine the likely etiology of erectile dysfunction/impotence.  The entire claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner, in this regard, should elicit from the Veteran and record a full clinical history referable to the claimed erectile dysfunction/impotence.  If the examiner determines that testing needs to be completed to determine whether the Veteran has erectile dysfunction/impotence, or to determine the cause, such testing should be completed.  The examiner is informed of the following facts:

* The Veteran is service connected for posttraumatic stress disorder (which is 50 percent disabling) and claims he has had posttraumatic stress disorder since service discharge in approximately 1971.

* The Veteran is also service connected for type 2 diabetes mellitus, which was first diagnosed in late 2008/early 2009.  

* In March 2001, the Veteran sustained an on-the-job injury, which involved a displaced fracture of the right tibia with repair of the popliteal artery and vein, status post grafting of the artery.  The Veteran has been on Coumadin since that time.  The records pertaining to this injury are in Volume 1 and are tabbed in green.

* A March 2001 private medical record shows the Veteran reported he chewed tobacco.  That record is located in Volume 1 and is tabbed on the left in green with the date.

* A July 2001 VA treatment record shows the Veteran was diagnosed with benign prostatic hypertrophy and was having nocturia times two.  That record is located in Volume 1 and is tabbed on the left in yellow with the date.

* A separate July 2001 VA treatment record shows the Veteran reported he chewed three ounces of tobacco for the past six years.  That record is located in Volume 1 and is tabbed on the left in yellow with the date.

* A September 2001 private electromyography and nerve conduction study showed a "problem with the right sciatic nerve with this patient in the context of a distal sensory neuropathy."  That record is located in Volume 1 and is tabbed on the left in green with the date.

* A March 2006 VA treatment record shows the Veteran quit chewing tobacco.  That record is located in Volume 1 and is tabbed on the left in yellow with the date.

* An April 2007 private medical record shows a finding of a prostate nodule.  He was diagnosed with unspecific prostatitis.  That record is located in Volume 2 and is tabbed on the left in green with the date.

* A separate April 2007 private medical record shows the Veteran reported impotence, scrotal pain, pelvic pain, penile pain and discharge, urinary urgency, urinary frequency, and having hypertension.  That record is located in Volume 2 and is tabbed on the left in green with the date.

* A November 2007 VA treatment record shows the Veteran reported he still chewed tobacco every once in a while.  That record is located in Volume 2 and is tabbed on the left in yellow with the date.

* A September 2009 VA examination report shows the examiner determined that erectile dysfunction was not a complication of diabetes mellitus because of the onset of the condition (erectile dysfunction) in relation to the onset of diabetes mellitus (which occurred in late 2008/early 2009).  That record is located in Volume 3 and is tabbed on the left in yellow with the date.

* November 2009 VA treatment records show the Veteran reported he got divorced in 1979 after he got depressed and his wife divorced him for having no sex drive.  In a separate November 2009 VA treatment record, the Veteran reported developing a sexual dysfunction and ended up divorcing his wife.  These records are located in Volume 3 and are tabbed on the left in yellow with the date.

* A March 17, 2010 VA treatment record lists 24 medications the Veteran is currently taking.  That record is located in Volume 3 and is tabbed on the left in yellow with the date.

While the Board has provided relevant facts in this case, it requests that you review the entire claims file before answering the following questions:

	(i) Does the Veteran have erectile dysfunction and/or impotence?

	(ii) If so, is it at least as likely as not, i.e., is there a 50/50 probability or higher, that erectile dysfunction/impotence is caused by or aggravated by a service-connected disability or medication taken in connection with a service-connected disability(ies)?  Again, the Veteran is service connected for posttraumatic stress disorder and type 2 diabetes mellitus.  He is taking multiple medications, some of which are taken in connection with his service-connected disabilities.  The Board requests that you clearly outline the rationale for your opinion (whether the opinion is positive or negative).  If you determine that the cause is medication(s) the Veteran is taking, please state the specific medication(s) and what purpose(s) the Veteran is taking the medication(s).

If the requested medical opinion cannot be given without resorting to speculation, please state the reasons why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, a certain specialist's opinion, or other information needed to provide the requested opinion. 

4.  Schedule the Veteran for a hearing before the RO in connection with the claim for entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder. 

5.  Following completion of the above development requested, take any other development action deemed warranted and readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

6.  Following the RO hearing, schedule the Veteran for a hearing before the Board in connection with the claim for entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, whether it is a "Travel Board" or video conference hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


